Gray, C. J.
The general rule is everywhere recognized that a seaman has a threefold remedy for his wages, against the master, the owner, or the ship, and may proceed, at his election, against either of the three in the admiralty, or against the master or the owner at common law. The Jack Park, 4 C. Rob. 308, 311. Aspinwall v. Bartlet, 8 Mass. 483, 486. Abbott on Shipping, pt. 5, c. 4. 3 Kent Com. 196. “ It is an established rule,” said Dr. Lushington, “so ancient that I know not its origin, that the seamen may recover their wages against the master.” The Salada, Lush. 545, 548. The liability of the master has sometimes been put upon the ground of his relation to the seamen, and his right to receive the freight out of which their wages are to be paid. But the reason commonly assigned, and a sufficient one for these cases, is that, according to the usual practice in the merchant service, the master makes an express contract with the seamen. Bayly v. Grant, 1 Salk. 33. Buck v. Rawlinson, 1 Bro. P. C. (2d ed.) 137. Mayo v. Harding, 6 Mass. 300. Bishop v. Shepherd, 23 Pick. 492, 495. Wysham v. Rossen, 11 Johns. 72. The English statutes and our own from early times have provided for such contracts. Sts. 2 Geo. II. c. 36; 2 Geo. III. e. 31; 17 & 18 Viet. e. 104, § 149. Mass. Col. St. 1668; 4 Mass. Col. Rec. pt. ii. 390, 391; Anc. Chart. 717, 718. U. S. St. July 20, 1790, § 1. U. S. Rev. Sts. § 4520. It is not to be presumed, without the most positive and satisfactory proof, that the crew gave exclusive credit to the owner. Story on Agency, § 299. United States v. Haines, 5 Mason, 272, 275.
It follows that the evidence introduced at the trial of each of these cases was sufficient to maintain the action, and that the verdicts which were ordered for the defendants must be

Set aside.